                             1    Aron M. Oliner (SBN: 152373)
                                  Geoffrey A. Heaton (SBN: 206990)
                             2    DUANE MORRIS LLP
                                  One Market Plaza
                             3    Spear Street Tower, Suite 2200
                                  San Francisco, California 94105-1127
                             4    Telephone: (415) 957-3000
                                  Facsimile: (415) 957-3001
                             5    Email: gheaton@duanemorris.com

                             6    Counsel for Chapter 7 Trustee
                                  E. LYNN SCHOENMANN
                             7

                             8                               UNITED STATES BANKRUPTCY COURT

                             9                               NORTHERN DISTRICT OF CALIFORNIA

                            10                                      SAN FRANCISCO DIVISION

                            11    In re                                                 Case No. 21-30299 DM
                            12    ACEH CAPITAL, LLC.,                                   Chapter 7
                            13                         Debtor.                          APPLICATION FOR ENTRY OF ORDER
                                                                                        BY DEFAULT RE NOTICE OF MOTION
                            14                                                          AND MOTION OF TRUSTEE TO
                                                                                        REJECT LEASE OF NON-
                            15                                                          RESIDENTIAL REAL PROPERTY
                                                                                        LOCATED AT 1650 BOREL PLACE,
                            16                                                          STE. 105, SAN MATEO, CALIFORNIA
                                                                                        ON 24 HOURS’ NOTICE PURSUANT TO
                            17                                                          B.L.R. 6006-1(b)
                            18                                                          [No Hearing Set]
                            19

                            20

                            21              E. Lynn Schoenmann, chapter 7 trustee (“Trustee”), trustee of the above-captioned estate,

                            22    respectfully applies for an order authorizing the Trustee to reject on 24 hours’ notice to the

                            23    captioned debtor’s lessor, Borel Place Associates (“Lessor”), the non-residential real property

                            24    lease pertaining to 1650 Borel Place, Ste. 105, San Mateo, California.

                            25              1.     ACEH Capital, LLC (“Debtor”) filed a voluntary petition for relief under

                            26    Chapter 7 of the Bankruptcy Code on April 21, 2021. The Trustee is the duly appointed,

                            27    qualified and acting chapter 7 trustee of the Debtor’s bankruptcy estate.

                            28
D UANE M O RRIS             LLP
                                  DM3\7703517.1                                     1
   S A N F RA N C I S C O
                              APP. FOR ORDER BY DEFAULT RE NOT & MOT TO REJECT LEASE OF NON-RESIDENTIAL REAL
                                  PROPERTY
                        Case: 21-30299     (1650
                                         Doc#  14BOREL PLACE,
                                                    Filed:    STE. 105, SAN
                                                           05/27/21         MATEO,05/27/21
                                                                         Entered:  CALIFORNIA) - CASE NO.
                                                                                           13:55:55       21-30299
                                                                                                       Page   1 of 2DM
                             1              2.    On May 25, 2021, this office served on the Lessor via Federal Express overnight

                             2    delivery and email the Trustee’s Notice of Motion and Motion of Trustee to Reject Lease of

                             3    Non-Residential Real Property Located at 1650 Borel Place, Ste. 105, San Mateo, California, on

                             4    24 Hours’ Notice Pursuant to B.L.R. 6006-1(b) (the “Motion”). A true and correct copy of the

                             5    Motion, together with certificate of service and confirmation of electronic filing, is attached to

                             6    the Declaration of Geoffrey A. Heaton, filed concurrently herewith. Pursuant to the terms of the

                             7    Notice, the Court may act upon 24 hours’ notice to the other party to the lease.

                             8              3.    No notice of any objection to the rejection has been received by counsel for the

                             9    Trustee, Duane Morris LLP, and more than 24 hours has elapsed since the Notice was served.

                            10              WHEREFORE, the Trustee respectfully requests that this Court enter an order

                            11    authorizing the Trustee to reject, effective immediately, the lease between the Lessor and the

                            12    Debtor pertaining to the non-residential real property located at 1650 Borel Place, Ste. 105, San

                            13    Mateo, California.

                            14
                                  Dated: May 27, 2021                            DUANE MORRIS LLP
                            15

                            16                                                   By: /s/ Geoffrey A. Heaton (206990)
                                                                                      Geoffrey A. Heaton
                            17                                                        Counsel for Chapter 7 Trustee
                                                                                      E. LYNN SCHOENMANN
                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
D UANE M O RRIS             LLP
                                  DM3\7703517.1                                    2
   S A N F RA N C I S C O
                               APP. FOR ORDER BY DEFAULT RE NOT & MOT TO REJECT LEASE OF NON-RESIDENTIAL REAL
                                   PROPERTY
                        Case: 21-30299      (1650
                                         Doc#  14BOREL PLACE,
                                                   Filed:     STE. 105, Entered:
                                                          05/27/21      SAN MATEO, CALIFORNIA)
                                                                                 05/27/21      – CASE Page
                                                                                          13:55:55    NO. 21-30299
                                                                                                            2 of 2DM
